
	
		II
		112th CONGRESS
		1st Session
		S. 1983
		IN THE SENATE OF THE UNITED STATES
		
			December 13, 2011
			Mr. Schumer (for
			 himself, Mr. Leahy, and
			 Mr. Durbin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Immigration and Nationality
		  Act to eliminate the per-country numerical limitation for employment-based
		  immigrants, to increase the per-country numerical limitation for
		  family-sponsored immigrants, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fairness for High-Skilled Immigrants
			 Act of 2011.
		2.Numerical
			 limitation to any single foreign state
			(a)In
			 generalSection 202(a)(2) of
			 the Immigration and Nationality Act (8 U.S.C. 1152(a)(2)) is amended—
				(1)in the paragraph
			 heading, by striking and
			 employment-based;
				(2)by striking
			 (3), (4), and (5), and inserting (3) and
			 (4),;
				(3)by striking
			 subsections (a) and (b) of section 203 and inserting
			 section 203(a);
				(4)by striking
			 7 and inserting 15; and
				(5)by striking
			 such subsections and inserting such
			 section.
				(b)Conforming
			 amendmentsSection 202 of the Immigration and Nationality Act (8
			 U.S.C. 1152) is amended—
				(1)in subsection
			 (a)(3), by striking both subsections (a) and (b) of section 203
			 and inserting section 203(a);
				(2)by striking subsection (a)(5); and
				(3)by amending
			 subsection (e) to read as follows:
					
						(e)Special rules
				for countries at ceilingIf
				it is determined that the total number of immigrant visas made available under
				section 203(a) to natives of any single foreign state or dependent area will
				exceed the numerical limitation specified in subsection (a)(2) in any fiscal
				year, in determining the allotment of immigrant visa numbers to natives under
				section 203(a), visa numbers with respect to natives of that state or area
				shall be allocated (to the extent practicable and otherwise consistent with
				this section and section 203) in a manner so that, except as provided in
				subsection (a)(4), the proportion of the visa numbers made available under each
				of paragraphs (1) through (4) of section 203(a) is equal to the ratio of the
				total number of visas made available under the respective paragraph to the
				total number of visas made available under section
				203(a).
						.
				(c)Country-Specific
			 offsetSection 2 of the
			 Chinese Student Protection Act of 1992 (8 U.S.C. 1255 note) is amended—
				(1)in subsection (a),
			 by striking subsection (e)) and inserting subsection
			 (d)); and
				(2)by striking
			 subsection (d) and redesignating subsection (e) as subsection (d).
				(d)Effective
			 dateThe amendments made by this section shall take effect as if
			 enacted on September 30, 2011, and shall apply to fiscal year 2012 and each
			 subsequent fiscal year.
			(e)Transition rules
			 for employment-Based immigrants
				(1)In
			 generalSubject to paragraphs
			 (2) through (4), and notwithstanding title II of the Immigration and
			 Nationality Act (8 U.S.C. 1151 et seq.), the following rules shall
			 apply:
					(A)For fiscal year
			 2012, 15 percent of the immigrant visas made available under each of paragraphs
			 (2) and (3) of section 203(b) of such Act (8 U.S.C. 1153(b)) shall be allotted
			 to immigrants who are natives of a foreign state or dependent area that was not
			 1 of the 2 States with the largest aggregate numbers of natives obtaining
			 immigrant visas during fiscal year 2010 under such paragraphs.
					(B)For fiscal year
			 2013, 10 percent of the immigrant visas made available under each of such
			 paragraphs shall be allotted to immigrants who are natives of a foreign state
			 or dependent area that was not 1 of the 2 States with the largest aggregate
			 numbers of natives obtaining immigrant visas during fiscal year 2011 under such
			 paragraphs.
					(C)For fiscal year
			 2014, 10 percent of the immigrant visas made available under each of such
			 paragraphs shall be allotted to immigrants who are natives of a foreign state
			 or dependent area that was not 1 of the 2 States with the largest aggregate
			 numbers of natives obtaining immigrant visas during fiscal year 2012 under such
			 paragraphs.
					(2)Per-country
			 levels
					(A)Reserved
			 visasWith respect to the
			 visas reserved under each of subparagraphs (A) through (C) of paragraph (1),
			 the number of such visas made available to natives of any single foreign state
			 or dependent area in the appropriate fiscal year may not exceed 25 percent (in
			 the case of a single foreign state) or 2 percent (in the case of a dependent
			 area) of the total number of such visas.
					(B)Unreserved
			 visasWith respect to the
			 immigrant visas made available under each of paragraphs (2) and (3) of section
			 203(b) of such Act (8 U.S.C. 1153(b)) and not reserved under paragraph (1), for
			 each of fiscal years 2012, 2013, and 2014, not more than 85 percent shall be
			 allotted to immigrants who are natives of any single foreign state.
					(3)Special rule to
			 prevent unused visasIf, with
			 respect to fiscal year 2012, 2013, or 2014, the application of paragraphs (1)
			 and (2) would prevent the total number of immigrant visas made available under
			 paragraph (2) or (3) of section 203(b) of such Act (8 U.S.C. 1153(b)) from
			 being issued, such visas may be issued during the remainder of such fiscal year
			 without regard to paragraphs (1) and (2).
				(4)Rules for
			 chargeabilitySection 202(b)
			 of such Act (8 U.S.C. 1152(b)) shall apply in determining the foreign state to
			 which an alien is chargeable for purposes of this subsection.
				3.E–visa
			 reform
			(a)DefinitionSection
			 101(a)(15)(E)(iii) of the Immigration and Nationality Act (8 U.S.C.
			 1101(a)(15)(E)(iii)) is amended by inserting , or solely to perform
			 services as an employee who meets the requirements under section 203(d)(2) if
			 the alien is a national of the Republic of Ireland, after
			 Australia.
			(b)Temporary
			 admissionSection 212(d)(3)(A) of the Immigration and Nationality
			 Act (8 U.S.C. 1182(d)(3)(A)) is amended to read as follows:
				
					(A)Except as otherwise provided in this
				subsection—
						(i)an alien who is applying for a
				nonimmigrant visa and who the consular officer knows or believes to be
				ineligible for such visa under subsection (a) (other than subparagraphs
				(A)(i)(I), (A)(ii), (A)(iii), (C), (E)(i), and (E)(ii) of paragraph (3) of such
				subsection)—
							(I)after approval by the Secretary of
				Homeland Security of a recommendation by the Secretary of State or by the
				consular officer that the alien be admitted temporarily despite the alien’s
				inadmissibility, may be granted such a visa and may be admitted into the United
				States temporarily as a nonimmigrant, in the discretion of the Secretary of
				Homeland Security; or
							(II)absent such recommendation and approval,
				be granted a nonimmigrant visa pursuant to section 101(a)(15)(E) if such
				ineligibility is based solely on conduct in violation of paragraph (6), (7), or
				(9) of section 212(a) that occurred before the date of the enactment of the
				Fairness for High-Skilled Immigrants Act of
				2011;
							(ii)an alien who is inadmissible under
				subsection (a) (other than subparagraphs (A)(i)(I), (A)(ii), (A)(iii), (C),
				(E)(i), and (E)(ii) of paragraph (3) of such subsection), is in possession of
				appropriate documents or was granted a waiver from such document requirement,
				and is seeking admission, may be admitted into the United States temporarily as
				a nonimmigrant, in the discretion of the Secretary of Homeland Security, who
				shall prescribe conditions, including exaction of such bonds as may be
				necessary, to control and regulate the admission and return of inadmissible
				aliens applying for temporary admission under this
				paragraph.
						.
			(c)Numerical
			 limitationSection 214(g)(11)(B) of the Immigration and
			 Nationality Act (8 U.S.C. 1184(g)(11)(B)) is amended by inserting for
			 each of the nationalities identified under section 101(a)(15)(E)(iii)
			 before the period at the end.
			
